DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
Claim Status
As of the Office Action dated May 17, 2021 claims 1-10, 16 and 19-20 were pending and claims 1-10, 16 and 19-20 stood rejected.  Claims 1, 6 and 16 have been amended.  No claims have been added or cancelled.  Claims 1-10, 16 and 19-20 are therefore currently pending and are presented for examination on the merits.  
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-10, 16 and 19-20 (and in particular claims 1, 6 and 16) has been fully considered and is persuasive.  The inclusion of the printer along the interaction between the mobile wallet and the printer in causing a print signal to be suspended or ended constitutes a practical application of the abstract idea and therefore meets Prong Two of Step 2A.  As such the rejection under section 101 is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) and (a)(2) rejection of claims 1-2, 4-7, 9-14 and 16-20 as being anticipated by Tsutsui (U.S. Patent Publication 2017/0092062) has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 3 as being unpatentable over Tsutsui in view of Schwartz (U.S. Patent Publication 2019/0147695) has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 8 as being unpatentable over Tsutsui in view of Walker et al. (U.S. Patent 10,825,004) has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Allowable Subject Matter
Claims 1-10, 16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tsutsui is the closest prior art reference and teaches the identification of a mobile wallet and gaming machine based on communications between a mobile device and a player interface device along with a processing unit and the crediting of the gaming machine based on a virtual ticket stored in the mobile wallet account.  What is not taught by Tsutsui is that in response to a cash out signal causing a print signal for generating a physical cash out ticket to the printer to be suspended or ended in lieu of a validation number associated with a deposit into the mobile wallet as Tsutsui does not even disclose any form of alteration of a print operation.  Furthermore no prior art that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES D NIGH/Senior Examiner, Art Unit 3685